PER CURIAM.
Granted in part. Relator’s adjudication and sentence as a fourth offender are set aside. Relator’s 1978 conviction on two robbery counts were not shown to arise out of separate transactions, and his 1988 conviction of attempted unauthorized entry involved a crime which occurred after the instant offense. The case is remanded to the district court for resentencing relator as a third offender within the range fixed by the penalty previously imposed. La. Rev.Stat. 15:529.1(A)(2)(a). In all other respects, the application is denied.